Citation Nr: 0115692	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorder secondary to service-connected disabilities of the 
lower extremities.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected bilateral pes 
planus.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected varicose veins of 
the left leg.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected thrombophlebitis of 
the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the RO.  

(The issues of secondary service connection for a bilateral 
hip disability and an increased rating for pes planus are the 
subject of the remand portion of this appeal.)


FINDINGS OF FACT

1.  The veteran's service connected varicose veins of the 
left leg are manifested primarily by varicosities of the 
superficial veins; persistent edema, subcutaneous induration, 
stasis pigmentation, ulceration, or eczema are not present.  

2.  The veteran's service connected thrombophlebitis of the 
right leg is manifested by complaints of swelling, relieved 
by compression hosiery, without persistent edema, eczema, 
stasis pigmentation, ulceration, subcutaneous induration, or 
constant pain at rest.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected varicose veins of the left leg are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 
7120 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected thrombophlebitis of the right leg are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§ 4.3, 4.7, 4.104, Part 4, including Diagnostic 
Code 7121 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was established for thrombophlebitis of 
the right leg by rating action in August 1953, and a 
noncompensable evaluation was assigned effective from April 
21, 1953, the day following the veteran's discharge from 
service.  By rating action in September 1991, the RO assigned 
an increased rating to 10 percent, effective from September 
30, 1986.  By rating action in February 1996, the RO found 
clear and unmistakable error in the January 20, 1990 rating 
decision that denied service connection for varicose veins of 
the left leg.  The RO granted service connection for varicose 
veins of the left leg, and assigned a 10 percent evaluation, 
effective from June 29, 1989, the date that the veteran 
initially raised the issue of service connection.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

VA outpatient records from July 1998 to June 1999 show the 
veteran was seen primarily for multiple joint complaints 
involving his hands and hips.  The records do not reflect any 
complaints or treatment for varicose veins of the left leg or 
thrombophlebitis of the right leg.  

On VA vascular examination in July 1999, the veteran reported 
that since his retirement at age 65, he spent time around his 
home, taking care of his property.  The veteran reported that 
he wore stockings on both legs and said that they swelled 
when not wearing them.  On examination, there was no evidence 
of deep venous thrombosis now or in the past.  There was no 
edema, and the ankles were crisp and clear.  There was no 
evidence of brawny induration, or any old, present, or 
potential ulceration.  The examiner indicated that there may 
have been deep venous thrombosis or superficial 
thrombophlebitis, but that there was no evidence of either 
condition at the present time.  There were minor varicose 
veins, less than .5 cm, in a scattered fashion below the 
right knee, extending only up to the knee.  They did not fit 
any particular pattern, which is mild evidence that there may 
have been a superficial thrombophlebitis.  The veteran 
reported that his vein disability developed after deep venous 
thrombosis on the right.  On the left, there were larger 
veins of the entire superficial system.  Above the knee, the 
veins measured about .5 cm in the greater saphenous system.  
Below the knee they were about .75 cm.  There was no evidence 
whatsoever for past deep venous thrombosis in the left leg.  
Non-evasive vascular testing with ultrasound of the deep 
venous systems showed no evidence for deep venous occlusion, 
and that the deep veins were functioning quite normally.  

The examiner commented that while the veteran may have had 
deep venous thrombosis in 1951, it cleared completely.  The 
deep veins reconstituted themselves, and the superficial 
veins were not in need of surgery.  They were well controlled 
with the use of elastic stockings.  The diagnoses included 
history of deep venous thrombosis of the right leg treated 
with Heparin and possibly Warfarin with complete resolution 
of the process; no evidence of deep venous thrombosis or its 
secondary effects at this time; and superficial varicose 
veins of the saphenous system of the left leg as described.  

Increased Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

In the instant case, the Board is satisfied that the duty to 
assist in the development of the veteran's claims either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO obtained all relevant records 
identified by the veteran.  Additionally, a comprehensive VA 
vascular examination was conducted, including non-evasive 
vascular studies, and copies of those reports were associated 
with the file.  The record is complete and the Board is 
satisfied that the VA has complied with its duty to assist 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Analysis - Left Leg

The veteran is currently assigned a 10 percent evaluation for 
varicose veins of the left leg under the provisions of 
Diagnostic Code (DC) 7120, which provide as follows:  

7120  Varicose veins:
    With the following findings attributed to the effects of 
varicose veins: 

    Massive board-like edema with constant pain at 
rest...........................   100
    Persistent edema or subcutaneous induration, stasis 
      pigmentation or eczema, and persistent 
ulceration............................    60
    Persistent edema and stasis pigmentation or eczema, 
      with or without intermittent 
ulceration..............................................    40
    Persistent edema, incompletely relieved by elevation of
      extremity, with or without beginning stasis 
pigmentation 
      or 
eczema...............................................................
.......................    20
    Intermittent edema of extremity or aching and fatigue in 
      leg after prolonged standing or walking, with symptoms 
      relieved by elevation of extremity or compression 
hosiery..................    10
    Asymptomatic palpable or visible varicose 
veins...............................      0

In the instant case, the veteran reports that he has swelling 
in his left leg when not wearing elastic support hosiery, but 
that the swelling resolves when he wears stockings.  Because 
the swelling resolves with hosiery, it cannot be said to be 
persistent.  There have not been any findings of eczema, 
stasis dermatitis, or moderate discoloration at any time 
during the pendency of this appeal, or during the one-year 
period prior to the filing of his claim for increase.  

The manifestations shown by the evidence is deemed to be most 
closely analogous to the 10 percent rating for varicose veins 
cited above.  This rating contemplates intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  The veteran's impairment 
is not shown to more nearly approximate the next higher 
rating of 20 percent rating because the swelling in the left 
leg is not persistent.  Furthermore, the veteran does not 
have any additional symptoms as described under any of the 
criteria for a rating in excess of 10 percent.  Accordingly, 
an increased rating higher than 10 percent is not warranted.  

Right Leg

The veteran is currently assigned a 10 percent evaluation for 
thrombophlebitis of the right leg under the provisions of 
Diagnostic Code (DC) 7121, which provide as follows:  

7121  Post-phlebitic syndrome of any etiology:
  With the following findings attributed to the effects of 
varicose veins: 

    Massive board-like edema with constant pain at 
rest...........................   100
    Persistent edema or subcutaneous induration, stasis 
      pigmentation or eczema, and persistent 
ulceration............................    60
    Persistent edema and stasis pigmentation or eczema, 
      with or without intermittent 
ulceration..............................................    40
    Persistent edema, incompletely relieved by elevation of
      extremity, with or without beginning stasis 
pigmentation 
      or 
eczema...............................................................
.......................    20
    Intermittent edema of extremity or aching and fatigue in 
      leg after prolonged standing or walking, with symptoms 
      relieved by elevation of extremity or compression 
hosiery..................    10
    Asymptomatic palpable or visible varicose 
veins...............................      0

Under these criteria, the veteran's right leg 
thrombophlebitis is no more than 10 percent disabling.  
Neither the outpatient records nor the July 1999 VA 
examination report show chronic discoloration or persistent 
edema of the right leg.  There is no evidence of lower 
extremity ulcers.  The veteran's reports of resolved swelling 
with the wearing of compression hosiery are in keeping with 
the criteria for a 10 percent evaluation.  While he may have 
some edema, there is no evidence that it is persistent, as it 
has not been noted on examination or in treatment.  
Furthermore, there have not been any findings of eczema, 
stasis dermatitis, subcutaneous induration, or constant pain 
at rest.  Accordingly, there is no basis for the assignment 
of a rating higher than 10 percent.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected varicose veins of the left leg is 
denied.  

Entitlement to an increased rating in excess of 10 percent 
for service-connected thrombophlebitis of the right leg is 
denied.  


REMAND

In his Substantive Appeal, the veteran asserted that his 
abnormal gait caused his degenerative joint disease of both 
hips.  The RO has never addressed this matter as previously 
he had alleged that his hip disorder was due to problems with 
blood flow.  While he was asked to send in medical evidence 
showing a relationship between his vascular problem and his 
hips, it appears he may be arguing that there is a 
relationship between his pes planus and his hips.  The 
veteran was not asked to submit evidence of this.  

In this regard, it is noted that the RO did not fully 
consider the question of secondary service connection for 
bilateral hip disability, as no consideration appears to have 
been undertaken as to the aggravation of a nonservice-
connected disability under the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  In that case, the Court held that 
service connection may be granted on a secondary basis where 
a service-connected disability is aggravating a nonservice-
connected disability.  Accordingly, the RO should consider 
the issue of secondary service connection, to include the 
holding in Allen.  

Regarding the claim for an increased rating for pes planus, 
it is noted that while the veteran was examined by VA in July 
1999, the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment of 
the veteran's bilateral pes planus under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and as required by 38 
C.F.R. §§ 4.40 and 4.45 (2000).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court found that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  

Additionally, when examined by VA in July 1999, the examiner 
indicated that the veteran had developed hallux rigidus 
deformity with almost complete obliteration of the first 
metatarsophalangeal joint, bilaterally.  The question of 
whether the additional foot disability is related to his 
service-connected pes planus is inextricably intertwined with 
the claim for an increased rating and has not been developed 
for appellate review.  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior to 
a final order with respect to the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, this issue 
must be remanded for an examination and a medical opinion as 
to the relationship between the veteran's current hallux 
rigidus deformity and the service-connected pes planus.  The 
RO should consider the issue of secondary service connection, 
to include the holding in Allen.

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The duty to assist includes providing 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  As a clear picture of the current state of the 
veteran's bilateral pes planus can not be ascertained from 
the evidence of record, the Board finds that additional 
development must be undertaken.  

In addition, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, it is noted that the claim of secondary 
service connection for a bilateral hip disability was denied 
on the basis that the claim was not well grounded.  Because 
the concept of well groundedness is no longer a legal basis 
to deny a claim, it would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  As the RO has not been afforded the 
opportunity of initially considering the issues under the new 
act, additional development consistent with the new law must 
be undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 

claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for secondary service 
connection for a bilateral hip disorder 
and for an increased rating for bilateral 
pes planus.  Such evidence may be of a 
lay or medical variety, including but not 
limited to medical opinions as to the 
correct diagnosis(es) of any hip 
disability and its relationship to any 
service connected disability; that is, 
whether any current hip disability is at 
least as likely as not proximately due or 
the result of or being aggravated by a 
service connected disability.  He should 
also be requested to submit medical 
evidence as to the severity of the 
service-connected bilateral pes planus 
and evidence as to whether it is at least 
as likely as not that any co-existing 
foot disability other than pes planus is 
proximately due to or the result of or 
being aggravated by the service connected 
pes planus.  The reasons and bases for 
any opinion should be set forth by the 
examiner.

3.  The RO should also obtain from the 
veteran the names and addresses of all 
medical care providers who treated him 
for any foot problems since August 1998, 
and for any hip problems since the onset 
of his symptoms.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

4.  Regarding the claim of service 
connection for a bilateral hip disorder, 
if the veteran meets the requirements of 
the new Act and any regulations which may 
be published concerning when a veteran is 
to be provided a VA examination, a VA 
orthopedic examination should be ordered.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that he/she reviewed the 
file.  All appropriate testing should be 
undertaken in connection with the 
examination.  If the veteran is found to 
have a current, chronic bilateral hip 
disorder, the examiner should provide a 
diagnosis or diagnoses.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any bilateral hip disorder is 
proximately due to or the result of or 
being aggravated by the service-connected 
pes planus, varicose veins of the left 
leg, and/or thrombophlebitis of the right 
leg.  The examiner should also comment on 
whether it is at least as likely as not 
that any identified bilateral hip 
disorder is being aggravated by any of 
the service-connected disabilities.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he/she should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and current severity of his 
service-connected pes planus and any 
additional foot disorder(s).  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered and the responses should be 
preceded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  

I.  The examiner should diagnose all 
disabilities of the feet and offer 
an opinion as to whether it is at 
least as likely as not that any 
additional foot disorder is 
proximately due to or the result of 
the service-connected pes planus.  
The examiner should also comment on 
whether it is at least as likely as 
not that any identified additional 
foot disorder is being aggravated by 
the service-connected pes planus.  
If aggravated, the degree of 
aggravation should be quantified, if 
possible.  

If any additional foot disorder is 
not related to the veteran's pes 
planus, the examiner should 
dissociate any findings or 
manifestations from the service-
connected pes planus, if feasible.  

II.  The examiner should indicate 
the degree of severity of the 
veteran's pes planus, and whether 
there is marked pronation, extreme 
tenderness of plantar surfaces of 
the feet, marked inward displacement 
and severe spasm of the tendo 
achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  Ranges of motion of the 
feet should be given, with normal 
ranges also specified.  

III.  The examiner should indicate 
whether there is weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected foot disability; 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis for each foot 
due to any weakened movement, excess 
fatigability, or incoordination.  

IV.  The examiner should also 
indicate whether pain could 
significantly limit functional 
ability of the feet during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis for each foot 
due to pain on use or during flare- 
ups.  The findings should be typed 
or otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's service-
connected pes planus.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include the specific 
information requested, the reports must 
be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include readjudication of the issue of 
secondary service connection for a 
bilateral hip disability, to include 
whether any bilateral hip disability is 
proximately due to or the result of or 
being aggravated by the service-connected 
thrombophlebitis, varicose veins, or 
bilateral pes planus.  The RO should also 
adjudicate the intertwined issue of 
secondary service connection for any 
additional foot disability, to include 
the subissue of whether any additional 
foot disorder was aggravated by the 
service-connected pes planus.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case, which should include the 
appropriate laws and regulations 
pertaining to secondary service 
connection and given an opportunity to 
respond thereto.  The veteran is notified 
of the need to file a substantive appeal 
to the issue of secondary service 
connection for any additional foot 
disability, if the decision is not in his 
favor and he wishes the Board to address 
this matter.  The veteran should also be 
apprised of the VCAA law with regard to 
the intertwined issue.  If the veteran 
fails to appear for any examination, the 
letter(s) notifying him of the date and 
place of the examinations and the address 
to which the letter(s) was sent should be 
included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


